Title: To George Washington from John Sullivan, 27 September 1789
From: Sullivan, John
To: Washington, George


          Durham in New Hampshire
          much Esteemed SirSeptember 27th 1789
          Sensible that your Excellencys exalted Station drew with it an Increase of Cares difficulties and ill judged applications I therefore amidst the dealing out of offices & making the necessary appointments have remained Silent untill your Excellencey saw the proper opportunity of reminding me that my Services were not forgotten but being informed this day by Letter from the Honble Judge Livermore that myself and Mr Pickering are both in nomination as District Judge for this State your Excellency will pardon me for putting in my Claim. I have nothing to say against the other Gentleman in nomination we are nearly of the same Standing in the Law Department I have been for a number of years attorney General, and repeatedly solicited to accept the office of chief Justice of our Superior Court & as often refused he is Now Actually appointed to that office but has not given his answer we were both zealous for Establishing the present Constitution but in the revolution he & I differed so much in Sentiment that he would not Act or appear in the American Councils for a number of years—your Excellencey knows where I was and the part I was Acting at that time—if all other things are

equal in your Excellenceys mind perhaps this consideration would give the preference to my Claim which will ever be Acknowledged with gratitude by your Excellenceys most obedience & very Humble Servant
          
            Jno. Sullivan
          
          
            P.S. as to my office as President of this State I can no Longer bear the Expence of it.
          
        